Joint Venture Agreement


The “Agreement” was made on the 28th day of September 2010 by and among Jinhua
Bada Group, Zhejiang Kandi Vehicles Co., Ltd., and Tianneng Power International
Co., Ltd.




 Party A: Jinhua Bada Group
  (Address: 480 Liberation West Road, Jinhua City, Zhejiang Province, China)


 Party B: Zhejiang Kandi Vehicles Co., Ltd
  (Address: Jinhua Industrial Zone, Jinhua City, Zhejiang Province, China)


 Party C: Tianneng Power International Co., Ltd.
(Address: Meishan Industrial Zone, Changxing City, Zhejiang Province, China)


The Chinese government has recently called for “energy conservation” and
“emission reduction” to achieve the “sustainable development”. In order to
explore a new business model and to accelerate the industrialization process of
pure electric vehicle development, the three Parties, under the principles of
“mutual complementarities”, “mutual benefits” and “joint development”, agreed to
set up an electric vehicle battery replacement servicing company. The new
service company will be based in Jinhua, Zhejiang Province, China.


1.
Profiles of Each Party.



Jinhua Bada Group (“Bada Group”).


Bada Group is a large integrated group company of Jinhua Electric Power Bureau
in China, and is engaged primarily in investing in electrical project
development and the related planning and management, as well as in electrical
product production and sales. Bada Group is part of the group enterprise of
Jinhua, China. It has a complete structured system of product development and
research, production and servicing network.


Zhejiang Kandi Vehicles Co., Ltd. (“Zhejiang Kandi”)


Zhejiang Kandi, with its own vehicle development and research center, is one of
the major purely electric-powered car manufacturers in Jinhua. Its parent
company, Kandi Technologies Corp., is listed on the NASDAQ stock market.
Zhejiang Kandi has successfully developed a special type of electric vehicle,
the batteries of which can be easily removed or replaced, and Zhejiang Kandi has
over ten technical patents so far related to this battery replacement
technology.
 
 
1

--------------------------------------------------------------------------------

 


Tianneng Power International Co., Ltd. (“Tianneng”)


Tianneng is the wholly-owned subsidiary of Tianneng Batteries Group. Tianneng
Batteries Group, listed on “Hong Kong Stock Exchange”, is the leading battery
producer in China. It focuses on the development, research, production and
distribution of power batteries (including lead-acid, Ni-MH and Li-ion
batteries) and wind or solar energy storage batteries, as well as those
electronic appliances for electric vehicles. Tianneng Batteries Group is ranked
among the “Top 100 Enterprises” of Zhejiang Province, China in 2010.


2. Objectives of the Joint Venture.


The three Parties regard unanimously the pure electric vehicles as green vehicle
products of “Zero Emission and Zero Pollution”. They believe that these types of
vehicles have very good prospects provided the obstacles to electric vehicle
purchasing by consumers, such as high purchase costs for pure electric vehicle,
limited vehicle driving mileage, time-consuming battery charging methods, as
well as the inadequate charging facilities, can be adequately addressed.
Consequently, to realize the industrialization of pure electric vehicles, the
Parties will focus on a new business model of efficient battery replacement
service networks to address the issues.


To take advantage of the development of Jinhua’s electric vehicle industry and
each Party’s development strengths in electric car and power battery industries
and to have a good use of their charging facilities, Zhejiang Kandi, Tianneng
and Bada Group agreed to establish a battery rental and replacement service
company (the name of the newly built company is to be confirmed by “State
Administration for Industry & Commerce of China”) to develop a comprehensive
operating service network system. This will help to satisfy various needs from
clients and customers in both product purchases and servicing.


A total of 6 battery charging and replacement stations (5*5 grid intersection
layout) are to be established in a regions of approximately 300 km2, offering
standard batteries’ leasing, charging, and replacement, as well as recycling
services, within Jinhua urban areas through the battery delivery and replacement
servicing network. Also, the professional maintenance servicing work and
after-sale services will be provided within Jinhua for pure electric car and
power battery consumers. All this will promote the industrialization of pure
electric vehicle and help to realize its standardization.


3. Registered Capital and Ownership of the New Company


The initial registered capital of the newly built service company is 6 million
RMB, of which Bada Group will own 40%, Zhejiang Kandi will own 30% and Tinneng
will own 30%. This registered capital and the ownership of the new company can
be adjusted accordingly in the future. This Agreement sets forth that the
service company’s stocks shall not be transferred to other companies or
individuals without the unanimous consent or approvals from all the
shareholders, and that its general operating businesses of the new company and
its management should be conducted in accordance with the “Corporate Articles of
Incorporation” of the company.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Two Phases for the Scheme


(a). Pilot Use Phase


The new company is scheduled to build a demonstration base of pure electric
vehicles, which is expected to help accelerate the pace of industrialization
pace of electric vehicles. The new company will apply for government approval of
the demonstration base.


The new business model will be adopted for the operating businesses in this
demonstration base, providing a set of integrated services of standard power
batteries’ leasing, quick replacement, recycling and other maintenance service
work, including lead-acid batteries.


(b). Promotion Phase


Once the new business model is successful, the new company will focus on the
“promotion phase” of the new business model.  Under the promotion phase, the new
business model will be replicated and constructed in other cities. In this
phase, the three Parties might consider integrating the manufacture of both of
the electric cars and power batteries into this business model.


5. Project Scheduling Management


The three Parties promise to make a good use of each party’s social, market and
technological resources in the construction of battery charging infrastructure
and the production of pure electric vehicles and power batteries and to
cooperate with each other and work together to create a core competitive
advantage to ensure this project can realize commercial use in a short time and
that it is profitable. They are set to create a good business operation platform
for the industrialization development of Jinhua pure electric car industry


After the three Parties signed the Agreement, three parties will organize a
“Co-work Team” and conduct pre-period market research and the early-stage
construction work in connection with the establishment of the new service
company. They are all resolved to work in good efforts and collaborate well to
make the battery rental and replacement services company enter the trial
operation phase by the end of November of 2010. The general operating business
of the new company should be conducted in accordance with the “Company Law of
PRC” and the “Articles of Incorporation” of the company.


6. Rules and Regulations on Others


(a)
Default Responsibility



As for the failure in performing part of the obligations set forth in the
Agreement or delay in accomplishing the schemes or projects indicated in this
legal document, caused by natural irresistible forces, the unforeseen
circumstances or other conditions beyond the control of Man, none of the three
Parties shall be held responsible for these damages or losses; and the three
Parties may terminate the Agreement as they all agree to.
 
 
3

--------------------------------------------------------------------------------

 


When any Party wishes to terminate the Agreement, that Party shall notify the
other two parties 30 days in advance. If one Party ends the validity of the
Agreement without authorization or consent from the other two parties, then the
two Parties reserve the rights to seek legal actions against him for his breach
of the Agreement.


(b)
Effectiveness



The “Joint Venture Agreement” is made out six originals which have the same
legal force and effect, and each Party is to hold two copies of this legal
documents.


And it becomes effective as from the date of this agreement. Any undecided
issues or events should be settled by the means of formal negotiations and
talks.




Jinhua Bada Group (Seal)


Signatory: Su Jianmin.
 


Zhejiang Kandi Vehicles Co., Ltd (Seal)


Signatory: Hu Xiaoming.


 
Tianneng Power International Co., Ltd. (Seal)


Signatory: Zhou Jianzhong.
 
 
4

--------------------------------------------------------------------------------

 